Order                                                  Michigan Supreme Court
                                                             Lansing, Michigan

  September 9, 2015                                           Robert P. Young, Jr.,
                                                                         Chief Justice

  148412-3 & (89)                                              Stephen J. Markman
                                                                   Mary Beth Kelly
                                                                    Brian K. Zahra
                                                            Bridget M. McCormack
  EMILY KINCAID,                                                  David F. Viviano
            Plaintiff-Appellee/                               Richard H. Bernstein,
            Cross-Appellant,                                                  Justices


  v                                      SC: 148412
                                         COA: 310148
                                         Wayne CC: 11-004918-NI
  ROBERT CROSKEY and WOLPIN
  COMPANY, d/b/a TRI-COUNTY
  BEVERAGE COMPANY/WAYNE
  COUNTY,
           Defendants-Appellants/
           Cross-Appellees,
  and
  EXAMWORKS,
             Nonparty-Appellee/
             Cross-Appellee.
  ___________________________________/

  EMILY KINCAID,
            Plaintiff-Appellee/
            Cross-Appellant,
  v                                      SC: 148413
                                         COA: 311857
                                         Wayne CC: 11-004918-NI
  ROBERT CROSKEY and WOLPIN
  COMPANY, d/b/a TRI-COUNTY
  BEVERAGE COMPANY/WAYNE
  COUNTY,
           Defendants-Appellants/
           Cross-Appellees,
  and
  CLIFFORD LEE, JR.,
             Intervening Plaintiff.
  ___________________________________/
                                                                                                              2



       On order of the Court, the application for leave to appeal the November 21, 2013
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellant are considered, and they are DENIED, because we are not persuaded that the
questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 9, 2015
       a0831
                                                                            Clerk